
	

113 HRES 245 IH: Recognizing the 24th anniversary of the Tiananmen Square massacre, calling for the release of Dr. Wang Bingzhang, and for other reasons.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Bentivolio
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 24th anniversary of the
		  Tiananmen Square massacre, calling for the release of Dr. Wang Bingzhang, and
		  for other reasons.
	
	
		Whereas the freedoms of expression, assembly, and
			 association are fundamental human rights and are recognized as such under the
			 United Nations Declaration of Human Rights and the International Covenant on
			 Civil and Political Rights;
		Whereas the protests in Tiananmen Square were the result
			 of the peaceful democratic movement throughout China and were calling for open
			 dialogue with the Government of the People’s Republic of China and its leaders
			 regarding democratic reform;
		Whereas the People’s Liberation Army and other security
			 forces used lethal force to disperse demonstrations in Beijing on June 3, 1989,
			 and June 4, 1989;
		Whereas the People’s Liberation Army and other security
			 forces wounded and killed thousands of innocent people;
		Whereas thousands of people throughout China who were
			 suspected of taking part in the democracy movement were arrested and sentenced
			 without trial;
		Whereas the Government of the People’s Republic of China
			 has become increasingly sophisticated in its persecution of religious groups,
			 human rights and democracy advocates, and ethnic minorities;
		Whereas the Government of the People’s Republic of China
			 kidnapped Dr. Wang Bingzhang, a United States permanent resident and one of the
			 founders of the Chinese democracy movement, and sentenced him to life in prison
			 on charges of espionage and terrorism in a closed trial, and whose detention
			 was declared arbitrary by the United Nations Working Group on Arbitrary
			 Detention;
		Whereas the Government of the People’s Republic of China
			 continues to—
			(1)take active
			 measures to deny citizens information regarding the Tiananmen Square massacre,
			 and continues to suppress access to information about the event on the
			 Internet;
			(2)harass, detain, or imprison members of the
			 Chinese democracy movement and other advocates for democratic reform, human
			 rights, and religious freedom;
			(3)oppress and
			 persecute the peaceful, spiritual movement of Falun Gong and its leaders and
			 practitioners; and
			(4)restrict and censor free speech on the
			 Internet; and
			Whereas June 4, 2013, is the 24th anniversary of the
			 Tiananmen Square massacre: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses sympathy and condolences to the
			 families of the victims who were killed, wounded, tortured, or imprisoned
			 resulting from their participation in the demonstrations in Tiananmen Square,
			 Beijing, in the People’s Republic of China on June 3, 1989, and June 4, 1989,
			 and to the families of those who continue to face persecution, torture, or
			 imprisonment as a result of their involvement with those demonstrations;
			(2)commends and
			 honors the advocates who continue to struggle for democracy and human rights in
			 China, despite the harsh consequences they face;
			(3)condemns the
			 continued persecution and oppression of peaceful religious minorities, such as
			 Buddhists, the Uyghur people, Falun Gong practitioners, and other spiritual
			 movements;
			(4)condemns the
			 ongoing human rights abuses and persecution by the Government of the People’s
			 Republic of China and its efforts to quell political dissent and oppress
			 religious minorities; and
			(5)calls on the Government of the People’s
			 Republic of China to—
				(A)end the harassment, detention, torture, and
			 imprisonment of Chinese citizens expressing their legitimate freedom of
			 religion, expression, and association;
				(B)release the
			 remaining prisoners of conscience who continue to be detained as a result of
			 their participation in the peaceful pro-democracy demonstrations in 1989,
			 especially around Tiananmen Square;
				(C)end the targeted
			 persecution and oppression of the Uyghur community, particularly the
			 suppression of their religious faith;
				(D)end the persecution of Falun Gong
			 practitioners by the Government of the People’s Republic of China and Chinese
			 authorities; and
				(E)release United
			 States permanent resident Dr. Wang Bingzhang, a long-time peaceful democracy
			 activist, who was sentenced to life in prison on charges of terrorism and
			 espionage, whose daughter, son, and sister are United States citizens.
				
